             CASE 0:20-cr-00196-ADM-BRT Doc. 31 Filed 12/11/20 Page 1 of 1
                                           OFFICE OF THE
*KATHERIAN D. ROE                                                                       JAMES BECKER
 Federal Defender                  FEDERAL DEFENDER                                  *SHANNON ELKINS
                                        District of Minnesota                                LISA LOPEZ
*MANNY ATWAL                                                                                 KEALA EDE
 First Assistant Defender               107 U.S. Courthouse                            DOUGLAS MICKO
                                       300 South Fourth Street                             ROB MEYERS
*DOUGLAS OLSON                                                                          ERIC RIENSCHE
 Senior Litigator
                                       Minneapolis, MN 55415                        *ANDREW MOHRING
                                        Phone: 612-664-5858                           SARAH WEINMAN
CHAD M. SPAHN                            Fax: 612-664-5850                             Assistant Defenders
Senior Investigator
                                                                       *MSBA Certified Criminal Law Specialist


December 11, 2020

Honorable Becky R. Thorson
United States Magistrate Judge
646 Federal Building & U.S. Courthouse
316 North Robert Street
St. Paul, MN 55101

Re:        United States v. Abdelhamid Al-Madioum
           Crim. No. 20-196 (ADM/BRT)

Dear Magistrate Judge Thorson:

I am writing to inform the Court that I will not be filing pretrial motions on behalf of Mr. Al-
Madioum. Mr. Al-Madioum and the government are working on a resolution short of trial and
hereby request that the motion hearing currently scheduled for January 6, 2021 be canceled. The
parties will contact Judge Montgomery’s chambers to schedule a change of plea hearing once a
plea agreement has been finalized.

Please let me know if further information is required. Thank you.

Sincerely,

s/ Manny K. Atwal

MANNY K. ATWAL
First Assistant Defender

MKA/jzf

Cc:        Andrew Winter, AUSA
           Abdelhamid Al-Madioum
